                                                              'I
     Case 3:18-cv-00656-BTM-MDD Document 35 Filed 04/18/19 PageID.970 Page 1 of 1

                                                                   r
                                                                       1   Fl-L ED
                            PROOF OF SERVICE BY MAIL               I       APR   f 8 2019




I ROBY LISTER Did Personally Serve the Following RESPONSE TO ORDER TO
SHOW CAUSE
Dated April 18, 2019 on the below name defendant's attorney of record via US MAIL. I
am not a party to this cause of action. I am over the age of 18 years and reside in
Chula Vista CA.

Served Via US Mail The Following:

Energizer Brands II LLC.
Kilpatrick Townsend & Stockton LLP
Alicia Grahn Jones
1001 West Fourth Street
Winston-Salem, NC 27101

Energizer Brands II LLC.
C T Corporation System
120 South Central Ave. Suite 400
Clayton, Mo 63015



I Roby Lister personally placed such envelope(s) with postage by Us Mail first class
mailed to the above attorney's offices and I did cause all other defendants to be served
via US. Mail with the response of the Plaintiff as defined herein. I swear and affirm that
the foregoing is true and correct under the laws of the United States of America.

On April 18, 2019




ROBY LISTER
356 Roosevelt St.
Chula Vista, CA 9191 O
619-253-9624

                                            1
